Case 1:19-cV-00574-RBW Document 1 Filed 03/01/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,
425 Third Street, S.W., Suite 800
Washington, DC 20024,

Plaintiff,
Civil Action No.
v.

U.S. DEPARTMENT OF STATE,

The Executive Offlce

Offlce of the Legal Adviser, Suite 5.600
600 19th street, N.W.

Washington, DC 20522,

Defendant.

h_/\_/V\_/\_/\_/\/\/\/\/\/\/\_/VV\_/

 

COMPLAINT

Plaintiff J udicial Watch, Inc. brings this action against the U.S. Department of State
(“Defendant”) to compel compliance With the Freedom of Information Act, 5 U.S.C. § 552. As
grounds therefor, Plaintiff alleges as follows:

JURISDICTION AND VENUE

l. The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
and 28 U.S.C. § l33l.

2. Venue is proper in this district pursuant to 28 U.S.C. § l39l(e).

PARTIES

3. Plaintiff J udicial Watch, Inc. is a not-for-proflt, educational organization
incorporated under the laws of the District of Columbia and headquartered at 425 Third Street
S.W., Suite 80(), Washington, DC 20024. Plaintiff seeks to promote transparency,
accountability, and integrity in government and fidelity to the rule of laW. As part of its mission,

Plaintiff regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes

Case 1:19-cV-00574-RBW Document 1 Filed 03/01/19 Page 2 of 4

the responses and disseminates its findings and the requested records to the American public to
inform them about “what their government is up to.”

4. Defendant U.S. Department of State is an agency of the United States
Government headquartered at 2201 C Street, N.W., Washington, DC 20520. Defendant has
possession, custody, and control of records to which Plaintiff seeks access.

STATEMENT OF FACTS

5. On November 1, 2018, Plaintiff electronically submitted a FOIA request to

Defendant through its website seeking access to:

Any and all records of communication between Ambassador Victoria Nuland
and any of the following individuals between January 1, 2016 and January 25, 2017:

Professor Joseph Mifsud

Mr. Christopher Steele

Mr. Glenn Simpson

Mrs. Nellie Ohr

Former CIA Director John Brennan

Former Undersecretary of State Patrick Kennedy
Former Attorney General Loretta Lynch

Deputy Attorney General Rod Rosenstein

Former Acting Attorney General Sally Yates
Former Assistant Attorney General John P. Carlin
Former Deputy Assistant Attorney General George Toscas
Former DOJ Official David Laufman

Former Homeland Security Advisor Lisa Monaco
Former Associate Deputy Attorney General Bruce Ohr
Former FBI Director James Comey

Former FBI Deputy Director Andrew McCabe
Former FBI Agent Peter Strzok

FBI Attorney Lisa Page

FBI Attorney J ames Baker

Former FBI Chief of Staff James Rybicki

FBI Assistant Director Edward William Priestap
Former FBI Agent John Giacalone

Former FBI Agent Michael Steinbach

Former FBI Agent Josh Campbell

Case 1:19-cV-00574-RBW Document 1 Filed 03/01/19 Page 3 of 4

6. By letter dated November 27, 2018, Defendant acknowledged receipt of
Plaintiff’ s request on November 1, 2018 and assigned the request FOIA Control Number F-2019-
00960.

7. As of the date of this Complaint, Defendant has failed to: (i) produce the
requested records or demonstrate that the requested records are lawfully exempt from
production; (ii) notify Plaintiff of the scope of any responsive records Defendant intends to
produce or withhold and the reasons for any withholdings; or (iii) inform Plaintiff that it may
appeal any adequately specific, adverse determination

COUNT I
(Violation of FOIA, 5 U.S.C. § 552)

8. Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

9. Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and
Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with it.
10. To trigger FOIA’s administrative exhaustion requirement, Defendant was
required to make a final determination on Plaintiff’ s FOIA request within the time limits set by

FOIA. Accordingly, Defendant’s determination was due, at the latest, by December 3, 2018.

11. Because Defendant failed to make a final determination on Plaintiff` s FOIA
request within the time limits set by FOIA, Plaintiff is deemed to have exhausted its
administrative appeal remedies.

WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to
conduct searches for any and all records responsive to Plaintiff’ s FOIA request and demonstrate
that it employed search methods reasonably likely to lead to the discovery of records responsive
to Plaintiff" s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff" s FOIA request and Vaughn indices of any responsive

_3_

Case 1:19-cV-00574-RBW Document 1 Filed 03/01/19 Page 4 of 4

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff` s FOIA request; (4) grant Plaintiff an

award of attomeys’ fees and other litigation costs reasonably incurred in this action pursuant to 5

U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.

Dated: March 1, 2019

Respectfully submitted,

/s/ James F. Peterson

J ames F. Peterson

D.C. Bar No. 450171

JUDICIAL WATCH, INC.

425 Third Street S.W., Suite 800
Washington, DC 20024

Tel: (202) 646-5172

Email: jpeterson@judicialwatch.org

 

Counselfor Plainti]j"

